Citation Nr: 1541903	
Decision Date: 09/28/15    Archive Date: 10/05/15

DOCKET NO.  08-28 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether the removal of the Veteran's spouse as a dependent due to divorce, effective July 1, 2006, was proper.

2.  Whether an overpayment of disability compensation benefits payments due to the reduction in payments from incarceration and the retroactive removal of a spouse was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Connolly, Counsel





INTRODUCTION

The Veteran had active service from April to December 1982, from October 1992 to April 1993, and from November 1993 to November 1994. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from decisions by the Department of Veterans Affairs (VA) Milwaukee, Wisconsin Regional Office (RO) and Pension Management Center (PMC).  

In March 2012, the Board remanded the matters remaining on appeal, as listed on the front page of this decision.  At that time, the calculated amount of the overpayment was $10,399.83.  However, upon action taken in conjunction with the remand, and as discussed below, further calculations were made and the overall overpayment was reduced per a March 2013 audit.  


FINDINGS OF FACT

1.  In February 1995, the Veteran sought to add his spouse, M., to his award of VA compensation benefits.

2.  An April 1998 letter notified the Veteran of his action and informed the Veteran that he should inform VA immediately of any change in the status of his dependents; he was provided a VA Form 21-8764 which stated that that failure to notify the RO in a prompt fashion of a dependency change would result in an overpayment.  

3.  In February 2000 and September 2002 letters, the Veteran was again informed that it was his obligation to inform VA immediately of any change in the status of his dependents.  

4.  In May 2006, the Veteran's former spouse, M., notified VA that she and the Veteran had divorced; the Veteran subsequently informed VA that his marriage was terminated in Colorado on October [redacted], 2006.  

5.  In April 2012, the Colorado State Judicial Branch verified that the marriage between the Veteran and M. was terminated by final divorce on June [redacted], 2006.

6.  The RO has retroactively removed M. as the dependent spouse of the Veteran from his compensation award effective July 1, 2006.  

7.  A March 2013 Board decision determined that the Veteran was not a fugitive felon and the termination of his disability compensation benefits payments for the period May [redacted], 2005 to July [redacted], 2005, was not proper; thus the RO restored the Veteran's benefits as appropriate for that period.  

8.  The March 2013 Board decision also determined that that the term of incarceration exceeded 60 days and the Veteran's compensation benefits payments were properly reduced to the 10 percent rate, effective July [redacted], 2006, the 61st day of incarceration; in July 2014, the Court affirmed the Board's decision on that matter.


CONCLUSIONS OF LAW

1. The retroactive termination of the Veteran's additional disability compensation benefits for a dependent spouse, M., effective July 1, 2006, was proper.  U.S.C.A. § 5112(b)(2) (West 2014); 38 C.F.R. § 3.501(d)(2) (2014). 

2.  The overpayment of disability compensation benefits payments due to the reduction in payments from incarceration as of July [redacted], 2006 and the retroactive removal of a spouse, M., as of July 1, 2006, was properly created and is a valid debt.  38 U.S.C.A. §§ 5112(b)(2), 5313 (West 2014); 38 C.F.R. §§ 3.501(d)(2), 3.665 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In February 1995, the Veteran sought to add his spouse, M., to his award of VA compensation benefits.  After submitting the requisite information, his spouse was added to his award of VA compensation benefits as a dependent spouse.  An April 1998 letter notified the Veteran of his action and informed the Veteran that he should inform VA immediately if there was any change in the status of his dependents.  He was also provided a VA Form 21-8764 which stated that that failure to notify the RO in a prompt fashion of a dependency change would result in an overpayment.  The  Veteran was again provided information regarding his obligation to notify VA of any changes in his dependents in February 2000 and September 2002 letters, including providing him with VA Forms 21-7864.  

M. contacted VA in May 2006 and stated that she and the Veteran divorced approximately one year prior to this Report of Contact.  She did not provide a specific date of the divorce, but notified VA that the Veteran was incarcerated in Wisconsin since May 2005 awaiting sentencing on a felony charge.  A VA Form 21-4193 (Notice to VA of Veteran or Beneficiary Incarcerated in Penal Institution) dated February 2007 indicated that the Veteran was convicted of a felony.  The date of confinement following conviction was June [redacted], 2006.

In July 2007, VA provided notice to the Veteran of its proposed action to classify the Veteran as a fugitive felon.  The Veteran was advised to submit evidence showing that the warrant in question cleared within 60 days of the date of the letter; otherwise, VA would stop the Veteran's disability compensation benefits payments.  The Veteran was further advised that July [redacted], 2005 was the date on which the warrant agency found the warrant to be cleared.  The Veteran was provided additional information about VA's proposed action to reduce his disability compensation benefits payments, effective July [redacted], 2006, due to his incarceration, which was in excess of 60 days.  He was also informed of the rights of dependents to an apportionment while he was incarcerated and the conditions under which payments to the person may be resumed upon release from incarceration.  VA also proposed to remove the Veteran's former spouse, M., as a dependent since she and the Veteran were divorced.  The effective date of the proposed reduction was August 1, 2003, the first of the month following the date that the Veteran last verified her as a dependent.  Finally, the Veteran was advised that the various recalculations of these disability compensation benefits payments would result in an overpayment. 

The Veteran submitted a statement in July 2007 and indicated that his felony sentence was vacated.  He also indicated that the arrest warrant cleared on May [redacted], 2005, and not July [redacted], 2005.  The Veteran identified the date of his divorce from his former spouse as September [redacted], 2006.  However, he provided no additional information to verify this date. Included in the claims file is a VA Form 21-686c (Declaration of Status of Dependents) dated in August 2007.  The Veteran stated that his marriage was terminated in Colorado on October [redacted], 2006.  

The Veteran submitted another statement in August 2007 in which he expressed the opinion that VA was aware of the ongoing nature of the criminal proceedings against him as early as June 2005 during a three-way telephone conversation between the Veteran, his attorney, and VA.  The Veteran further stated that VA assisted him in establishing a new bank account after it was determined that the Veteran's spouse was illegally transferring his VA funds out of their joint account without his permission.  The Veteran also stated that he had not received any disability compensation benefits payments from VA since April 2005. 

In September 2007, a VA Report of Contact confirmed that the Veteran was still incarcerated and that no ruling had been made with respect to overturning his guilty plea.  In an Administrative Decision dated that same month, the RO terminated the Veteran's disability compensation benefits payments from May [redacted], 2005 to July [redacted], 2005, on the basis that he was a fugitive felon.  The RO also reduced his disability compensation benefits payments, effective July [redacted], 2006, on account of being incarcerated in excess of 60 days and removed the Veteran's spouse as a dependent, effective October 1, 2006.  The effective date for the removal of the Veteran's spouse as a dependent was calculated based on the date of divorce as provided by the Veteran. 

Court records associated with the record revealed that a criminal complaint was filed on May [redacted], 2005 in Wisconsin.  An arrest warrant for the Veteran was issued on that same date.  The warrant was served on July [redacted], 2005.  During the initial court appearance on July [redacted], 2005, it was noted that the Veteran's mailing address was located in Colorado.  Additional information revealed that the Veteran was taken into custody on July 22, 2005, pleaded no contest to the charges against him, and remained in custody until his conviction on May [redacted], 2006.  He was later transferred to the custody of the Wisconsin Department of Corrections at that time.  Subsequent records reflect that the Veteran's sentence was vacated on more than one occasion and that he was re-sentenced as a result of due process errors.  However, the Veteran's conviction was not overturned or vacated; in fact, the Veteran remained in the custody of the Wisconsin Department of Corrections. 

The VA PMC issued a decision in December 2007 denying a waiver of overpayment in the amount of $10,399.83.  The PMC described the Veteran's fault in creating the debt as significant and stated that the Veteran had an obligation to notify VA of his incarceration.  The PMC also questioned how the overpaid funds were spent since the Veteran's basic needs were met during incarceration.  Similarly, the PMC found no evidence of financial hardship and determined that it was fair and equitable for the Veteran to repay the debt.  The Veteran notified VA in December 2007 that he used the funds to pay for his legal defense. 

The Veteran requested a hearing in connection with his current claims. In September 2008, the RO advised the Veteran in writing that there was no provision in the law to allow telephonic hearings as he requested.  In January 2009, the Veteran advised VA that his sentence for the felony conviction was vacated on two occasions. He was noted to have a third post-conviction appeal pending with respect to the sentence imposed.  The Veteran reiterated that VA was aware of his status both prior to and after his conviction.  He also indicated that VA was aware that his former spouse, M., was responsible for illegally transferring VA monies to her personal bank account without the Veteran's authorization.  The Veteran was then scheduled for a hearing before the Board in connection with the current claims in April 2009.  The Veteran was notified of this hearing, but failed to report for it because he was incarcerated. 



In October 2009, the Veteran submitted a statement in support of his fugitive felon claim.  Specifically, the Veteran provided one page of a court transcript which showed that he was given credit for time served in Wisconsin, effective May [redacted], 2005.

In a March 2012 decision, the Board determined that the Veteran was not a fugitive felon for the period May [redacted], 2005 to July [redacted], 2005.  As the Veteran was not shown to have been a fugitive felon from May [redacted], 2005 to July [redacted], 2005, the termination of his compensation benefits payments for that period of time was not proper.  The Board further determined that on May [redacted], 2006, the Veteran was convicted of a felony and incarcerated by the Wisconsin Department of Corrections.  The Board indicated that the term of incarceration exceeded 60 days and the Veteran's compensation benefits payments were properly reduced to the 10 percent rate, effective July [redacted], 2006, the 61st day of incarceration.  In July 2014, the Court affirmed the Board's decision finding that the effective date of July [redacted], 2006, for the reduction of Mr. [redacted] disability compensation benefits payments due to incarceration, was proper.  

Based on the Board's determination that the Veteran was not shown to have been a fugitive felon from May [redacted], 2005 to July [redacted], 2005, and that the termination of his compensation benefits payments for that period of time was not proper, the RO restored those benefits as appropriate which were then applied to the overpayment, reducing it by that amount, $1,420.83 ($10,339.83 less $1,420.80 equals $8,961).  

In the interim, the RO took action pursuant to the Board's March 2012 remand.  The RO contacted the Colorado State Judicial Branch to determine the date of the Veteran's final divorce from M.; it was verified in April 2012 that the final divorce occurred on June [redacted], 2006.  Due to the receipt of that information, the RO then retroactively removed M. as a dependent spouse from the Veteran's award on July 1, 2006 (the first day of the month following the final divorce), which was earlier than the date she had previously been removed, which was October 1, 2006.  That action resulted in an overpayment of $249.60 which was then added to adjust the existing overpayment, resulting in the amount of $9,168.60.   In March 2013, an audit of the Veteran's paid and due account was completed.  

With regard to the date of the removal of M. as a dependent spouse, VA law provides for the rates of disability compensation, and for payment of additional compensation for dependents of veterans who are at least 30 percent disabled.  38 U.S.C.A. §§ 1114(c), 1115, 1134, 1135.  The Veteran was, at all times relevant to this issue, rated 30 percent or more for his service-connected disabilities.  Under 38 U.S.C.A. § 5112(b)(2), the effective date of reduction or discontinuance of compensation by reason of divorce of a dependent of a payee shall be the last day of the month in which such divorce occurs.  See also 38 C.F.R. § 3.501(d)(2).

An effective date of the award of any benefit or any increase therein by reason of marriage or the birth or adoption of a child shall be the date of such event if proof of such event is received by the Secretary within one year from the date of the marriage, birth, or adoption.  38 U.S.C.A. § 5110(n); 38 C.F.R. § 3.401(b).  Otherwise, the effective date is the date notice is received of the dependent's existence, if evidence is received within one year of VA request.  38 C.F.R. § 3.401(b).  The payment of monetary benefits based on an award or an increased award of compensation, dependency and indemnity compensation, or pension, may not be made to an individual for any period before the first day of the calendar month following the month in which the award or increased award became effective.  The term "award or increased award" means an original or reopened award or an award that is increased because of an added dependent, increase in disability or disability rating, or reduction in income  38 U.S.C.A. § 5111(a), (d).

As noted, the Veteran was notified several times that he should promptly inform the RO of any change in the status of his dependents.  He was provided VA Forms 21-8764 which reiterated that additional benefits were included for his spouse and that failure to notify the RO in a prompt fashion of a dependency change would result in an overpayment.  The Veteran and M. divorced June [redacted], 2006.  The Veteran did not notify VA of that event and has recently provided an incorrect date.  Under 38 U.S.C.A. § 5112(b)(2), the effective date of reduction or discontinuance of compensation by reason of divorce of a dependent of a payee shall be the last day of the month in which such divorce occurs.  See also 38 C.F.R. § 3.501(d)(2).  The Veteran and M. divorced in June 2006 and she has now been properly removed from his benefits award on July 1, 2006, the first day of the next month. 

The law is clear that the Veteran's right to receive additional disability compensation with respect to M. ceased after their divorce.  Accordingly, the retroactive termination of the Veteran's additional disability compensation benefits for a dependent spouse, M., effective July 1, 2006, was proper.

With regard to the creation of the debt, the Court has affirmed the Board's determination that the reduction of the Veteran's disability compensation benefits payments to the equivalent of a 10 percent evaluation, effective July [redacted], 2006, due to incarceration for a felony conviction was proper.  The Board has determined that the retroactive termination of the Veteran's additional disability compensation benefits for a dependent spouse, M., effective July 1, 2006, was also proper.  These two actions resulted in the creation of the debt at issue, and as recalculated per the reasons stated above.  Thus, the overpayment of disability compensation benefits payments due to the reduction in payments from incarceration as of July [redacted], 2006 and the retroactive removal of a spouse, M., as of July 1, 2006 was properly created and represents a valid debt.  


(ORDER ON NEXT PAGE)










ORDER

As the retroactive termination of the Veteran's additional disability compensation benefits for a dependent spouse, effective July 1, 2006, the appeal is denied.

As to the overpayment of disability compensation benefits payments due to the reduction in payments from incarceration as of July 19, 2006 and the retroactive removal of a spouse, M., as of July 1, 2006, the appeal is denied.



______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


